Douglas, J.,
concurring. I enthusiastically concur in the well-reasoned opinion of Justice Brown. It is comforting to see that a majority of this court interprets the Landlord-Tenant Act as it is written. The policy goal sought by the General Assembly in passing the Act was to assure evenhandedness and fairness — fairness to tenants as well as landlords. Today’s decision finally carries out that legislative intent. Many of the problems that concerned me, as set forth in my dissent in Vardeman v. Llewellyn (1985), 17 Ohio St. 3d 24, 29, 17 OBR 20, 25, 476 N.E. 2d 1038, 1042, have been addressed and corrected by the decision we issue today.